Citation Nr: 1622987	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-28 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a prostate disorder, to include chronic prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to March 2006.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge at a May 2012 Travel Board hearing.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2013, the Board, in pertinent part, the Board remanded the above-referenced issue for further development.  Unfortunately, the Board finds that additional development is still required prior to adjudication of the issue on appeal.  Specifically, the Board finds that the VA medical opinions that have been obtained are inadequate to resolve the issue on appeal.  

A July 2013 VA medical opinion reported that the Veteran had a diagnosis of prostatitis with resulting urinary dysfunction.  The examiner indicated that prostatitis was initially diagnosed in December 2006.  The examiner noted that the Veteran did not have a diagnosis of "prostate cancer or its residuals" during the appeal period and that "no medical opinion could be rendered" as prostate cancer had not been diagnosed.  The Board notes, however, that the Veteran has never alleged that he has been diagnosed with prostate cancer, but rather sought service connection for prostatitis, or any prostate disability.  A diagnosis of prostatitis has been provided throughout the appeal period, and an opinion regarding the etiology of this condition is necessary.  

A second VA medical opinion was sought in August 2013.  This opinion stated that it was less likely than not that the Veteran's chronic prostatitis was incurred in, caused by, or aggravated by his active service.  The examiner supported this opinion by citing a normal genitourinary screening in November 2006, the lack of clinical indications of prostate cancer during his active service, and the increasing prevalence of benign prostatic hyperplasia (BPH) with age; however, this opinion fails to address significant evidence of record.  While the opinion provided by the Veteran's private urologist, Dr. M.J., was not sufficient to provide a positive nexus between the Veteran's prostatitis and service, the opinion indicates that the Veteran's symptoms (and possibly condition) were likely present for "some time" before he started treatment with him in 2006.  The examiner also does not adequately discuss whether it is at least as likely as not that any prostate disability, including prostatitis, was present without being diagnosed prior to the Veteran's separation from active service on March 1, 2006.  Therefore, the Board finds that a new VA medical opinion should be sought regarding the etiology of the Veteran's prostate disability, to include prostatitis.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain a VA opinion from a urologist (to include an examination of the Veteran if necessary) regarding the etiology of the Veteran's prostatitis, and any other prostate condition diagnosed during the appeal period.  The examiner is requested to provide an opinion as to the following:

(a) Whether it is at least as likely as not (fifty percent or greater) any prostate disability diagnosed during the appeal period, including prostatitis, had its onset during his active service (on or before March 1, 2006).  If providing a negative opinion, the examiner is asked to specifically discuss: the June 2012 letter provided by Dr. M.J. indicating that the Veteran "likely" had symptoms of a prostate condition prior to beginning treatment with him in 2006, complaints of incomplete emptying of bladder for 4 weeks as of November 20, 2006, the diagnosis of prostatitis on December 6, 2006, and the findings of the procedure performed on May 17, 2007.

(b) Whether it is at least as likely as not (fifty percent or greater) any prostate disability diagnosed during the appeal period, including prostatitis, was caused by or otherwise related to his active service, including exposure to chemicals, such as, jet fuel, oil, and other chemicals involved in aircraft maintenance.

(c)  Whether it is at least as likely as not (fifty percent or greater) any prostate disability diagnosed during the appeal period, including prostatitis, was aggravated by  (increased in severity beyond the natural progression of the condition) his active service.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and afford the appellant, and his representative, an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




